          Case 2:20-cv-00160-JM Document 16 Filed 09/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

PAO HUE YENG XIONG,                                                                   PLAINTIFF
REG. #08898-089

v.                                   2:20CV00160-JM-JTK

C CHATTERS                                                                          DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 30th day of September, 2020.




                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                1
